          Case 1:21-cv-00165-DLC Document 31 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OUR WICKED LADY, LLC (d/b/a “Our Wicked
Lady”) et al.,
                                                            NOTICE OF CROSS-MOTION
                                          Plaintiffs,       TO DISMISS THE COMPLAINT
                        -against-
                                                            Civil Action No.: 21-CV-165 (DLC)
ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York; STATE OF NEW
YORK; BILL de BLASIO, in his official capacity as
Mayor of New York City; and THE CITY OF NEW
YORK,

                                            Defendants.



               PLEASE TAKE NOTICE that upon the annexed Declaration of Samantha

Schonfeld dated February 23, 2021, Memorandum of Law in support of this cross-motion, and

the pleadings herein, Defendants Mayor Bill de Blasio in his official capacity as Mayor of New

York City and the City of New York, will cross-move before this Court before the Honorable

Denise L. Cote, United States District Judge, at the United States Courthouse for the Southern

District of New York, 500 Pearl Street, Courtroom 18B, on a date and time to be determined by

the Court for an order dismissing the Complaint pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure for failure to state a cause of action, together with such other and further relief

as the Court deems just, fair and equitable.

               PLEASE TAKE FURTHER NOTICE that pursuant to Order of this Court

dated February 22, 2021, any papers filed in opposition to this cross-motion shall be filed on or

before March 9, 2021, and any reply papers shall be filed on or before March 16, 2021.
          Case 1:21-cv-00165-DLC Document 31 Filed 02/23/21 Page 2 of 2




Dated:         New York, New York
               February 23, 2021


                                      JAMES E. JOHNSON
                                      Corporation Counsel of the
                                        City of New York
                                      Attorney for City Defendants
                                      100 Church Street
                                      New York, New York 10007
                                      (212) 356-2183

                                      By:    _______/s/_______________
                                            Kerri A. Devine
                                            Samantha M. Schonfeld
                                            Assistant Corporation Counsels

TO:      Counsel of Record (By ECF)




                                       -2-
